Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 10-15, and 17-20 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 10-15, and 17-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-4, 10-15, and 17-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle under the 2019 PEG).  More particularly, the entirety of the method steps (e.g., receiving a checkout request from untrusted device; determining that user is enrolled; retrieving user data; sending a request for instructions to perform checkout with enrolled device; generating a request to perform checkout with the enrolled device and by an SRC system; and sending the request to a communication system to initiate checkout across secure channel) are directed towards requesting a user to use an enrolled device to complete a transaction, and verifying the user/initiating a checkout over secure channels.  These are a long standing commercial practices previously performed by humans (e.g., merchants, utility providers, etc.) manually and via mental steps.  For example, it has long been a practice to ask a consumer whether he wants to use a credit card (e.g., a device) on file to complete a transaction.  It has also been known to verify a user prior to a transaction via various means, including by validating a verification message.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure, the initiator system, communication system, enrolled and untrusted devices, SRC system, secure channels, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology.  None of these extraneous limitations are innovative concepts, in an of themselves; they merely establish a particular context for which the abstract idea is applied and generic tools for executing same.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit.  See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., initiator and communication systems, devices, SRC system, secure channels, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-15, and 17-20 are rejected under 35 U.S.C. §103 as being unpatentable over US 2011/0270751 to Csinger et al., in view of US 2021/0374740 to Oosthuizen et al.  
With respect to Claim 1, Csinger teaches a method (FIGS. 3, 7, 8; [0030-31]), performed by an initiator system (Mobio), for securely initiating a checkout ([0093]) with an enrolled device of a user ([0030-31]), the method including the steps of: receiving, from an untrusted device operated by a user, a checkout request ([0008];[0093-96]) including a user identifier ([0030-31]); determining via a device selection module that the user identifier is associated with one ([0030-31]) of a plurality of enrolled devices in an enrolled device database ([0009];[0030-31]; responsive to the determination [0009], retrieving user data from the enrolled device database associated with the user identifier ([0009], credentials); sending, to the untrusted device, a request for instructions to perform a checkout with the enrolled device of the user ([0008];[0093-96], request); receiving, from the untrusted device, instructions to perform the checkout with the enrolled device of the user; generating a request to perform the checkout with the enrolled device of the user ([0008];[0093-96]); and sending the request to a communication system, the request causing the communication system to initiate the checkout with the enrolled device of the user over a secure communications channel ([0008];[0093-96]; [0030-31];[0040]).
Csinger fails to expressly teach wherein the request comprises a flag indicating that the checkout is to be performed by a Secure Remote Commerce (SRC) system; and sending, by the initiator system the request comprising the flag via a secure communications channel.  Oos teaches the use of Secure Remote Commerce (SRC) ([0044];[0141]) and the utilization of a secure communication channel during checkout. [0066];[0085];[0131];[0155]  Oos discusses the need to improve the manner in which computer-generated contextual data is provided to the consumer prior to the transaction. [0004-05]  As such, it would have been obvious to one of ordinary skill in the art to modify Csinger to include secure communication channels and the use of SRC system, so as to improve the manner of communication with the consumer.
With respect to Claim 2, Csinger teaches forwarding, after receiving the checkout request, the request to a transaction system responsive to: a determination that the user identifier is not associated with any one of the plurality of enrolled devices in the enrolled device database; or receipt of instructions not to perform the checkout with the enrolled device of the user.  See Claim 1, by teaching the affirmative, you are necessarily teaching the negative.  See background [0004] in Csinger)
With respect to Claim 3, Csinger teaches wherein the user identifier is a username and/or password associated with a secure remote commerce system login. ([0011])
With respect to Claim 4, Csinger teaches responsive to the determination that the user identifier is not associated with any one of the plurality of enrolled devices in the enrolled device database, enrolling the user. ([0020];[0120])
With respect to Claim 10, the combination of Csinger and Oos teaches a system for securely initiating a checkout including: an initiator system in communication with an untrusted device; and a communication system in secure communication with an enrolled device of a user; wherein the system is configured to: receive, at the initiator system from the untrusted device, a checkout request including a user identifier; determine that the user identifier is associated with one of a plurality of enrolled devices in an enrolled device database; responsive to the determination that the user identifier is associated with one of the plurality of enrolled devices, retrieve user data associated with the user identifier from the enrolled device database; send to the untrusted device, a request for instructions to perform a checkout with the enrolled device of the user; receive instructions to perform the checkout with the enrolled device of the user; generate a request to perform the checkout with the enrolled device of the user, wherein the request comprises a flag indicating that the checkout is to be performed by a SRC system; send  the request comprising the flag indicating that the checkout is to be performed by a SRC system to the communication system via a secure communications channel causing the communication system to initiate the checkout with the enrolled device of the user over the secure communications channel.  (see Claim 1, 2, and 5 above)
With respect to Claim 11, Csinger teaches a transaction system in communication the communication system sending by the communication system to the transaction system the request by the SRC system (as taught in Claim 10 by Oos); generate, at the transaction system, a plurality of numbers ([0107];FIG. 2); send, from the transaction system to the enrolled device, the generated plurality of numbers; responsive to receipt of a received plurality of numbers, at the initiator system, verify that the generated plurality of numbers matches that of the received plurality of numbers (passcode); and send, from the initiator system to the transaction system, a request to complete the checkout ([0030-31].
With respect to Claim 12, Csinger teaches wherein the transaction system includes one or more of the following: (a) a Secure Remote Commerce system; (b) a Digital Card Facilitator system; and (c) an issuer system. ([0004];Background)
With respect to Claim 13, Csinger teaches wherein the user identifier received by the initiator system is a username and/or password associated with a secure remote commerce system login. ([0011])
With respect to Claim 14, Csinger teaches wherein the initiator system is further configured to enroll the user when the user identifier is not associated with any one of the plurality of enrolled devices in the enrolled device database. ([0020];[0120])
With respect to Claim 15, Csinger teaches wherein the secure communications channel is a rich communication service (RCS) channel. [0009];[0092]
With respect to Claim 17, Csinger teaches wherein the communication system is configured to request and receive, from the transaction system, payment information associated with the user. (“credentials” throughout)
With respect to Claim 18, Csinger teaches wherein the communication system is further configured to: send, to a digital card facilitator system, a request for profile data associated with the enrolled device; receive, from the digital card facilitator system, the profile data associated with the enrolled device ([0008];[0011], name/dob/etc. equals profile data; claim 12 therein); sending, to an issuer system, a request for wallet data associated with the profile data; and receiving, from the issuer system, wallet data including user’s payment information ([0092], a wallet is identity selector software; FIG. 6).
With respect to Claim 19, Csinger teaches wherein the communication system is further configured to, responsive to a determination that the payment information of the user includes more than one payment option, send, to the enrolled device of the user over the secure communications channel, a request for selection of a preferred payment option. ([0098], one or more credentials).
With respect to Claim 20, Csinger teaches wherein the request for selection of a preferred payment option includes four digits of a payment card number. ([0107], sending a sing use code that could be debit card number or fixed credit card number would teach this)
Response to remarks
	Applicant’s remarks submitted on 8/8/2022 have been considered, but are not persuasive where objections/rejections are maintained.  The amendment relocates “by an initiator system” from the preamble, to each of the limitations of the independent claim, which fails to substantively alter the scope of the invention.  The amendments add limitations drawn to the use of SRC and a secure communication channel for sending the checkout request and initiating the checkout over a secure channel.  Use of SRC system and a secure channel for checkout are generic computing tools that were well-known in the art at the time of filing and therefore, not innovative concepts that would effect a practical application by themselves.  Applicant has not explained how such changes (e.g., SRC and secure channel) offer significantly more, in this particular application, than the benefits of such tools offer in general.  Cases such as Enfish, and Hannun (not precedential), directed to a self-referential database and improvements to speech recognition systems, distinguish from the instant invention, because the instant claims do not recite a technical solution to the functioning of a computer or technology itself.  Instead, the instant invention recites a business method that is applied across generic computing technology.  The § 101 rejection is maintained.  As per the prior art rejection, Oosthuizen has been added to teach the use of SRC system and secure communication channel in online digital transactions involving checkout.  As such, Applicant’s comments directed to Csinger by itself are moot.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J JACOB/Examiner, Art Unit 3696